UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-6189


TIMOTHY M. WILSON,

                Petitioner – Appellant,

          v.

GENE JOHNSON, Director, Virginia Department of Corrections,

                Respondent – Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   Glen E. Conrad, District
Judge. (7:09-cv-00527-gec-mfu)


Submitted:   April 29, 2010                    Decided:   May 4, 2010


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge


Dismissed by unpublished per curiam opinion.


Timothy M. Wilson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Timothy M. Wilson seeks to appeal the district court’s

order     dismissing       as        untimely           his     28     U.S.C.         § 2254      (2006)

petition.       The order is not appealable unless a circuit justice

or   judge   issues        a    certificate             of    appealability.                28    U.S.C.

§ 2253(c)(1) (2006).                 A certificate of appealability will not

issue     absent      “a       substantial          showing           of    the       denial       of     a

constitutional        right.”             28    U.S.C.          § 2253(c)(2)            (2006).           A

prisoner        satisfies         this         standard          by        demonstrating              that

reasonable       jurists        would      find          that        any   assessment            of     the

constitutional        claims         by   the       district          court      is    debatable         or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                        Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                               We have

independently reviewed the record and conclude that Wilson has

not made the requisite showing.                          Accordingly, we deny Wilson’s

motion    for     a   certificate              of    appealability            and       dismiss         the

appeal.      We dispense with oral argument because the facts and

legal    contentions           are    adequately             presented        in      the    materials

before    the    court      and      argument           would        not   aid     the      decisional

process.

                                                                                             DISMISSED



                                                    2